Citation Nr: 1013755	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-34 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for osteoporosis 
(claimed as secondary to radiation exposure).

2.  Entitlement to service connection for vision loss.

3.  Entitlement to service connection for diabetes mellitus, 
type II (claimed as secondary to herbicide exposure).

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

Dirk Harris McClanahan, Law Clerk


INTRODUCTION

The Veteran had active service from September 1960 to 
September 1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Portland, Oregon.   


FINDINGS OF FACT

1.  The Veteran was exposed to noise during active service.

2.  Hearing loss was not demonstrated until several years 
following separation from active service; the competent 
evidence does not show that the Veteran's currently diagnosed 
hearing loss is causally related to active service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103(a), 5103A, 5107(b) (West 2002), 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).

In the present case, the VCAA duty to notify was satisfied by 
way of a letter sent to the Veteran in May 2007 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision on the matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
The letter also explained how VA establishes disability 
ratings and effective dates.  Therefore, no further 
development is required with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains his service 
treatment records, as well as post-service reports of 
treatment and examination.  Moreover, his statements in 
support of his claim are of record.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

II.  Decision

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  

In evaluating the Veteran's hearing loss claim, it is 
observed that the threshold for normal hearing is from 0 to 
20 decibels, with higher threshold levels indicating some 
degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  However, even where clinical hearing loss is 
demonstrated, entitlement to service connection for impaired 
hearing is subject to the requirements of 38 C.F.R. § 3.385, 
which provide that, for the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, the service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. Pp. 
49 (1990). 

In the present case, the Veteran contends that his current 
hearing loss is causally related to his active service.  In 
his October 2008 VA Form 9, he contended that during his 
service he was exposed to many loud noises due to his close 
proximity to jet engine testing and to flight lines.  He also 
noted his presence in the power room of a missile site in 
Okinawa that was very noisy.  The Veteran's DD 214 indicates 
that he was in the United States Air Force and his military 
occupational specialty (MOS) involved equipment repairs.  In 
light of this, his contentions of noise exposure are deemed 
credible and appear consistent with the circumstances of his 
service, as indicated in official military records.  See 38 
U.S.C.A. § 1154(a).  Accordingly, in-service noise exposure 
is conceded here.

Having determined that the Veteran was exposed to noise 
during service, the Board must now consider whether the 
currently-diagnosed hearing loss is causally related to such 
exposure.  To this end, the medical evidence of record has 
been reviewed, and will be discussed in pertinent part below.  

The Veteran's service treatment records show no diagnosis, 
treatment, or complaint of bilateral hearing.  During the 
Veteran's separation examination in August 1964 the Veteran 
was given an audiometric examination that reflected 
clinically normal hearing per Hensley.  He denied ear trouble 
in a report of medical history completed at that time.

Following separation from active service, there is no showing 
of complaints or treatment for hearing loss until 2007.  A VA 
examination in August 2007 notes the Veteran's reports of 
noise exposure, tinnitus, and intolerance to loud noises.  He 
denied intervening occupational noise exposure. Audiometric 
testing showed impaired hearing for VA purposes in both ears. 

Again, there is no treatment or complaint of hearing loss 
until 2007, roughly 40 years following discharge.  In this 
regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

It is acknowledged that the Veteran is competent to report 
observable symptoms such as hearing loss and ringing in the 
ears.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence. Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Veteran has essentially contended that his 
hearing loss has existed since his military service.  Again, 
he is competent to state that a history of observable hearing 
loss.  However, his claims of continuous symptomatology are 
not found to be persuasive here.  Indeed, the Veteran's 
hearing was within normal limits upon separation from 
service, and he denied any ear trouble at that time.  
Moreover, he did not raise a claim for hearing loss until 
2007, about four decades after discharge.  If he had been 
experiencing continuous symptomatology since service, it is 
reasonable to expect that he would have raised a claim much 
sooner.  
Therefore, continuity of symptomatology is not here 
established, either by the clinical record or the Veteran's 
statements.  

Moreover, no competent medical evidence finds that the 
Veteran's current hearing loss is causally related to active 
service, as will be explained below.

In August 2007, the Veteran was afforded a VA examination for 
his bilateral hearing loss.  During the examination, the 
Veteran reported noise exposure in service due to proximity 
to flight lines, jet engine testing, and working in a power 
station for a missile silo.  

Based upon audiological testing results, the examiner 
diagnosed the Veteran with bilateral sensorineural hearing 
loss.  She noted that his hearing at the time of separation 
were within normal limits.  The VA audiologist opined that 
the Veteran's current hearing loss was not caused by military 
noise exposure based on his normal hearing at separation.  

With regard to the examiner's opinion, the Board initially 
notes that it weighs against the Veteran's claims.  When read 
in context, the examiner clearly finds that the Veteran's 
hearing loss was not caused by military noise exposure.  The 
examiner's opinion was offered following a review of the 
record and after an objective examination of the Veteran.  As 
such, the VA examiner's August 2007 medical opinion is of 
great probative value.  Moreover, no other medical evidence 
refutes that opinion. 

The Veteran himself believes that this current bilateral 
hearing loss is causally related to active service.  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Moreover, to the extent that the holding in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be 
interpreted to enable a lay person to speak as to etiology in 
some limited circumstances, the question of causation here 
involves complex issues that the Veteran is not competent to 
address.  

The Board has also considered whether service connection for 
bilateral hearing loss is warranted on a presumptive basis.  
Under 38 C.F.R. § 3.309(a), organic disease of the nervous 
system, to include sensorineural hearing loss, is regarded as 
a chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).

As the evidence of record fails to establish any clinical 
manifestations of hearing loss manifest to a degree of 10 
percent or more within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.



In sum, there is no support for a grant of service connection 
for bilateral hearing loss.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


